Citation Nr: 0208438	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  01-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the May 1990 rating decision denying service connection for 
retinitis pigmentosa.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from March 1984 to October 
1989.

This appeal arises from an October 2000 rating decision of 
the Detroit, Michigan Regional Office (RO), which determined 
that new and material evidence sufficient to reopen a claim 
of service connection for retinitis pigmentosa had not been 
presented.  By rating decision in September 2001, the issue 
of whether the May 1990 rating decision which denied service 
connection for retinitis pigmentosa constituted CUE.  The 
case was remanded from the Board to the RO in October 2001 
for additional development.


FINDINGS OF FACT

1.  By rating decision in May 1990, service connection for 
retinitis pigmentosa was denied.

2.  The veteran received written notice of the May 1990 
rating decision and of his right to appeal therefrom by 
letter in June 1990; however, he failed to file a timely 
appeal therefrom and that decision is final.

3.  The May 1990 rating decision was reasonably supported by 
the evidence then of record and the denial was not an error 
about which reasonable minds could not differ as to the issue 
under consideration.

4.  The issue of entitlement to service connection for 
retinitis pigmentosa was last denied by rating decision in 
August 1998.

5.  The veteran received written notice of the August 1998 
rating decision by letter of the same month; however, he 
failed to submit a timely appeal therefrom and that decision 
is final.

6.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the May 1990 rating decision denying service 
connection for retinitis pigmentosa was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2001).

2.  Evidence received since the August 1998 rating decision 
that denied entitlement to service connection for retinitis 
pigmentosa is not new and material, and the veteran's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000 and implementing regulations apply to claims to 
reopen based on new and material evidence.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In two extensive 
letters to the veteran in February 2002 and the August 2001 
statement of the case, the RO advised the appellant of what 
must be demonstrated to support his claim.  Nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence which has not been obtained.  

With regard to CUE claims, the Board notes that the Court has 
held that the VCAA is not applicable to claims of CUE since 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  As such, 
appellants alleging CUE are not "claimants," and a 
"claimant," as defined by 38 U.S.C. § 5100, cannot encompass 
a person seeking a revision of a final decision based upon 
CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).


Factual background

Evidence of record at the time of the May 1990 rating 
decision consists of the following.

On the August 1983 enlistment medical history, the veteran 
reported no history of eye trouble.  On examination, the 
veteran wore eyeglasses. 

On optometry examination in September 1985, the assessment 
was decreased astigmatism and increased bilateral myopia.  

In April 1988, it was noted that the veteran had been in the 
service for four years.  He reported having been told by a 
civilian ophthalmologist that he had retinitis pigmentosa 10 
years ago.  He had been followed by a civilian 
ophthalmologist.  The veteran noted having trouble seeing at 
night (a change from before) and he noted that his peripheral 
vision had decreased in darkened environments.  The 
assessment was retinal findings that were consistent with 
retinitis pigmentosa.   

A May 1988 statement from Saint Francis Eye Center contains 
electrophysiologic test results.  It was noted that the 
veteran's retinal findings and history were strongly 
suggestive of retinitis pigmentosa.  Visual acuity was 
currently 20/30 in each eye.  The veteran had had a diagnosis 
of retinitis pigmentosa for approximately 10 years.  He 
experienced trouble with night vision in the form of 'tunnel 
vision."  An electroretinogram showed good baseline activity 
indicating that this was a reliable study.  Testing results 
were consistent with a diagnosis of retinitis pigmentosa.  

On VA examination in February 1990, the veteran reported that 
his eyesight was growing worse.  It was noted that it had 
been discovered by accident at age 15 that the veteran had 
retinitis pigmentosa.  He had worn glasses since the second 
grade for myopia.  He was seen by an eye specialist who made 
this diagnosis.  On examination, the retina showed definite 
black pigmented areas in both retinal fields.  The diagnoses 
included retinitis pigmentosa.

On VA eye examination, the veteran complained of decreased 
night vision and some decreased peripheral vision.  The 
diagnosis was bilateral retinitis pigmentosa.

Based on the above evidence, by rating decision in May 1990, 
it was noted that the veteran had defective visual acuity 
upon entrance into service.  On special eye examination in 
1988, the veteran reported a history of a diagnosis of 
retinitis pigmentosa of about 10 years.  Electrophysiologic 
testing also revealed findings of retinitis pigmentosa.  It 
was determined that retinitis pigmentosa had existed prior to 
the veteran's military service and nothing happened in 
service to cause permanent aggravation of this disability 
beyond any natural progression.  

Under applicable criteria in effect at the time of the May 
1990 rating decision, the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (1989).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306 (1989).

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2001).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

It is contended that the RO committed CUE by failing to rebut 
the presumption of soundness, by failing to apply the 
statutory presumption of aggravation and by failing to apply 
the reasonable doubt doctrine.  Contentions revolving around 
these legal principles include extensive rehashing of the 
evidence.  Also raised was a section of M21-1 (which was 
acknowledged as being first published on May 14, 1990-thus 
being several days late to qualify as an existant law at the 
time of the May 11, 1990 rating decision at issue) which sets 
out principles relative to diseases of hereditary origin 
based on factual determinations.  

M21 provisions and applicable regulations (especially related 
to rebutting the presumption of soundness and the presumption 
of aggravation) only indicate that hereditary diseases such 
as retinitis pigmentosa could be service connected, not that 
they must be service connected.  In this case, the RO 
determined that the veteran's retinitis pigmentosa, a 
hereditary condition, preexisted service and was not 
aggravated therein.  This determination was based on the 
existing law and was supported by the evidence of record at 
the time of the decision. 

The veteran has contended at length that the evidence of 
record at the time of the May 1990 rating decision supported 
the grant of service connection for retinitis pigmentosa.  
Even though these factual allegations are tightly wrapped 
around legal principles, the bottom line remains that such 
allegations do not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).  In short, the allegation of error here 
does not encompass a point which is undebatable and therefore 
the denial was not an error about which reasonable minds 
could not differ as to the issue under consideration.  Under 
the circumstances, the Board concludes that the veteran has 
failed to reasonably raise a viable claim of CUE relative to 
the May 1990 rating decision.

Evidence added since the May 1990 rating decision consists of 
the following.  

In January 1998, the veteran indicated that studies showed 
that daily use of computers caused visual loss.  During 
service, the veteran indicated that he used a variety of 
computers and key punch machines, which, in turn, he believed 
accelerated the deterioration of his eyes due to retinitis 
pigmentosa.

July 1997, October 1997 and April 1998 VA outpatient 
notations show that following eye examinations, the 
assessment was retinitis pigmentosa.  

By rating decision in August 1998, it was noted that VA 
outpatient records from 1997 and 1998 provided no information 
which would show that the veteran's preexisting retinitis 
pigmentosa was aggravated during active duty.  Thus, it was 
concluded that new and material evidence had not been 
submitted.  The veteran received written notice of this 
denial by letter in August 1998.  He failed to take any 
action with respect to the August 1998 denial; thus, this 
decision became final.  38 C.F.R. §§ 3.104, 20.302 (2001).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Additional evidence submitted in support of the claim to 
reopen consists of the following. 

An August 2000 eye examination report includes a diagnosis of 
retinitis pigmentosa.  A January 1999 VA outpatient notation 
indicates that after a Goldmann field evaluation, it was 
determined that the veteran was legally blind and that he 
should be referred to blind rehabilitation.  

The additional evidence submitted relative to retinitis 
pigmentosa only shows the continuing presence of this 
disability.  Thus, the additional evidence submitted is not 
new and material.  Rather, it is merely duplicative of the 
evidence which was previously of record as it continues to 
show that the disability at issue is not related to service. 

The appellant's statements in support of his claim do not 
constitute competent medical evidence to establish the 
inservice onset of retinitis pigmentosa or establish that 
preexisting retinitis pigmentosa was aggravated during 
military service.   A lay person such as the appellant may 
not offer evidence that requires medical knowledge.  See Nici 
v. Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Spalding v. Brown, 10 Vet. App. 6 
(1997).  In short, the additional evidence is not so 
significant that it must be considered in order to decide the 
merits of the claim and the appellant's claim may not be 
reopened.  Accordingly, new and material evidence has not 
been submitted and the claim must remain denied.  









ORDER

The veteran's appeal that the May 1990 rating decision which 
denied entitlement to service connection for retinitis 
pigmentosa was clearly and unmistakably erroneous is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for retinitis 
pigmentosa, the claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

